COFFROTH, P.J.,
We have for consideration two petitions for the appointment of a person to fill the vacancy in the office of Township Auditor for Lincoln Township caused by the resignation of Mrs. Bernice Zap alio Moorhead, who has removed from the Township.
One of the petitions requests appointment of Mr. Merlin L. Gnegy, R. D. 3, Somerset, Pa., Republican, signed by township supervisors and other registered voters of the township, Republicans. The other petition requests appointment of Miss Dorothea A. Legarski, R. D. 2, Somerset, Pa., Democrat, signed by registered voters of the township of the Democratic party.
The duty of filling the vacancy is imposed by law upon the court under the provisions of article IV, sec. 421 of the Second Class Township Code as amended (53 P.S. §65421). There being only one vacancy, the court is required to make a choice. Both of the proposed appointees are qualified for the position and the appointment of either will serve the public interest, making it unnecessary to undertake any precise comparison of qualifications. Instead, there are two chief factors which lead us to grant the Democratic petition:
1. The appointee will be one of three township auditors, the other two being Republicans. We consider bipartisan representation on such a board to be important and desirable and in the public interest, although not required by law.
2. The resigning officeholder is a Democrat. Thus, the appointment of a Democrat preserves bipartisan representation.
The circumstances of this case differ materially from those present In re Conemaugh Township Tax Collector, 28 Somerset L. J. 397.
*281We note that Miss Legarski is 18 years of age. By law she is eligible to vote and to hold public office. She has the recommendation of her party and has an excellent educational background for this work.
ORDER
Now, January 9, 1975, Miss Dorothea A. Legarski is appointed as auditor for the township of Lincoln to fill the vacancy now existing in said office, as provided by law.